By the Court.
The St. of 1882, c. 264, § 1, provides that “ parties recovering costs in civil actions in the Supreme Judicial Court or in the Superior Court, shall be allowed but three term fees in any action unless allowed by order of the court; but if the action or any question therein is carried to the full bench of the Supreme Judicial Court, two additional term fees may be allowed.”
The meaning of this statute seems to us to be clear. If no question in a case is carried to the full bench of the Supreme *139Judicial Court, the clerk, who is the officer required by law to tax the costs, is to allow only three term fees, unless the court in its discretion orders more to be taxed. If any question is carried to the full bench, the clerk is to allow two more term fees. In either event, it is left to the discretion of the court to allow and order to be taxed such number of term fees in addition as is deemed just. Taxation affirmed.